NELSON, Circuit Justice.
The article in question was invoiced as vermilion, and is bought and sold, and known in trade and commerce, under that denomination, and falls, therefore, under the enumeration of “vermilion” in Schedule E. Chemically speaking, it is according to the evidence, a mercurial preparation, but if it had been intended by the framers of the act to include it under the description of “mercurial preparations” in Schedule D, it would not have been carried into the list by name under Schedule E. Judgment for plaintiffs.